Case 18-00215   Doc 34   Filed 02/21/19 Entered 02/22/19 07:11:34   Desc Main
                           Document     Page 1 of 9
Case 18-00215   Doc 34   Filed 02/21/19 Entered 02/22/19 07:11:34   Desc Main
                           Document     Page 2 of 9
Case 18-00215   Doc 34   Filed 02/21/19 Entered 02/22/19 07:11:34   Desc Main
                           Document     Page 3 of 9
Case 18-00215   Doc 34   Filed 02/21/19 Entered 02/22/19 07:11:34   Desc Main
                           Document     Page 4 of 9
Case 18-00215   Doc 34   Filed 02/21/19 Entered 02/22/19 07:11:34   Desc Main
                           Document     Page 5 of 9
Case 18-00215   Doc 34   Filed 02/21/19 Entered 02/22/19 07:11:34   Desc Main
                           Document     Page 6 of 9
Case 18-00215   Doc 34   Filed 02/21/19 Entered 02/22/19 07:11:34   Desc Main
                           Document     Page 7 of 9
Case 18-00215   Doc 34   Filed 02/21/19 Entered 02/22/19 07:11:34   Desc Main
                           Document     Page 8 of 9
Case 18-00215   Doc 34   Filed 02/21/19 Entered 02/22/19 07:11:34   Desc Main
                           Document     Page 9 of 9
